Hardin, P. J. (concurring) :
Plaintiff, as a witness, detailed the circumstances attending the accident. In stating the manner in which he approached the track where the injuries occurred, he said: “ I didn’t do anything else when I got there first, except wait for them engines. I looked both ways, east and west. I did not see any other trains coming from the west except these two engines. I did not see anything from the east. There were cars standing on the tracks where you switch to prevent my seeing the railroad toward the east; those tracks are off from the main tracks ; they are at the south side of the main track; there were three switch tracks, right in the middle of the planks there.” In the course of his cross-examination the witness said : “ I don’t know how long it was from the time I came up and stood still, seeing those engines go along and the time I got to the second main track; I can’t give you any idea about that. I did not see *488<my other trams; and other engines. I didn’t do anything else while I was standing there, except to watch those two engines.”
Upon the request of the appellant the jury received special instruction upon the question as to the plaintiff’s alleged contributory negligence. Defendant’s counsel asked the court to charge the jury: “ That if the evidence points to any negligence of the boy as contributing in any way to the accident, then, that he cannot recover.” In response to that the court observed : “ If the evidence shows any negligence, yes, certainly, he cannot recover.” Thus, it appears, the jury were explicitly instructed that plaintiff must be free from contributory negligence in order to recover. The jury have found upon that question upon evidence sufficient to uphold their verdict in favor of the plaintiff. While there may be some doubt about it; while, possibly, we might, if on the jury, have found otherwise, it is in accordance with well-established rules to accept the verdict of the jury. (Mills v. The N. Y. C. & H. R. R. R. Co., 5 App. Div. 11.)
In Pressman v. Mooney (5 App. Div. 121) it was said (p. 123): " There was evidence tending to show that due diligence' had been used by the older sister, who was in charge of the younger, and that the accident occurred through the reckless driving of the employee of the defendant. It is true that the evidence upon the part of the •defendant gives an entirely different version of the happening of the accident; but that was a question for the jury, and they having solved it in favor of the plaintiff; we cannot interfere.” (Parsons v. N. Y. C. & H. R. R. R. Co., 113 N. Y. 355 ; Murphy v. R., W. & O. R. R. Co., 32 N. Y. St. Repr. 381.)
The foregoing views, as well as those expressed in the opinion of Follett, J., lead me to concur in the result reached by him, and to vote for an affirmance of the order and judgment.